      Case 4:20-cr-00412 Document 30 Filed on 05/03/21 in TXSD Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §           CAUSE 4:20-CR-412-01
      versus                                      §
                                                  §          JUDGE KEITH ELLISON
IBRAHEEM AL-BAYATI                                §

                           UNOPPOSED MOTION TO CONTINUE

TO THE HONORABLE KEITH ELLISON:

        Ibraheem Al-Bayati asks the court to continue this case, and shows the following in support

of this request:

1.      Al-Bayati is charged with making a threat. A pretrial conference is scheduled for May 28,

2021, at 10:30 am, and his trial is scheduled for June 7 at 9:00 am.

2.      Defense counsel needs additional time to review the discovery materials, to interview

witnesses, and to discuss the evidence and sentencing guidelines with Al-Bayati. Counsel will be

unable to provide effective assistance of counsel if the case proceeds to trial as currently scheduled.

3.      Al-Bayati asks the trial be continued for at least 90 days.

4.      The Assistant U.S. Attorney is unopposed to this motion.



                                                       Respectfully submitted,

                                                       /s/ David Adler
                                                       ____________________
                                                       David Adler
                                                       State Bar of Texas 00923150
                                                       Southern District of Texas 17942
                                                       6750 West Loop South
                                                       Suite 120
                                                       Bellaire (Houston), Texas 77401
                                                       (713) 666-7576
Case 4:20-cr-00412 Document 30 Filed on 05/03/21 in TXSD Page 2 of 3




                                          (713) 665-7070 (Fax)

                                          Attorney for Defendant,
                                          Ibraheem Al-Bayati


                         CERTIFICATE OF SERVICE

 This motion was provided to the AUSA on May 3, 2021.

                                          /s/ David Adler
                                          ____________________
                                          David Adler


                      CERTIFICATE OF CONFERENCE

 The AUSA advised he is unopposed to this motion.

                                          /s/ David Adler
                                          ____________________
                                          David Adler
     Case 4:20-cr-00412 Document 30 Filed on 05/03/21 in TXSD Page 3 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §         CAUSE 4:20-CR-412-01
     versus                                   §
                                              §        JUDGE KEITH ELLISON
IBRAHEEM AL-BAYATI                            §

                  ORDER ON UNOPPOSED MOTION TO CONTINUE

       Al-Bayati’s unopposed motion to continue is:


                                          Granted.

Motions will be filed by __________ _____, 2021.

Responses will be filed by __________ _____, 2021.

A pretrial conference will be held on __________ _____, 2021, at __________ am pm.

The trial will begin on __________ _____, 2021, at __________ am pm.




                                           Denied.




       Signed on May _____, 2021.



                                                   _________________________
                                                   Keith Ellison
                                                   United States District Judge
